Citation Nr: 1758813	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  15-26 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a waiver of the recovery of a debt in the calculated amount of $9,395.00, incurred as an overpayment of VA nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty from August to November of 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in September 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2016, the Veteran testified before the undersigned.  


FINDING OF FACT

The Veteran's requested a waiver of his $9,395.00 debt more than 180 days after he was apprised of this debt, and he does not assert that the notice of this debt was delayed.  


CONCLUSION OF LAW

The criteria for a waiver of the recovery of a debt in the calculated amount of $9,395.00, incurred as an overpayment of VA nonservice-connected pension benefits, have not been met.  38 U.S.C. §§ 5107, 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

By way of background, the Veteran was informed of an initial debt of $4,046.00 (hereinafter referred to as the first debt), incurred as a result of an overpayment of VA pension benefits due to unreported income, in October 2011, and he submitted a request for a waiver of the collection of that debt later that month.  In December 2011, the Committee on Waivers and Compromises waived collection of the first debt in full, as collection of that debt would cause the Veteran financial hardship.  
However, in July 2012, the RO apparently discovered even more unreported income received by the Veteran, and on August 6, 2012, the RO informed the Veteran of the resulting $9,395.00 debt due to overpaid pension benefits (hereinafter referred to as the second debt).  Critically, the notice referenced an attached Notice of Rights and Obligations document explaining to the Veteran his rights to dispute the debt and request a waiver.  The first communication from the Veteran following his notification of the second debt was received on March 20, 2013.  In that correspondence, he requested that his pension benefits be restarted, reporting that his debt had been waived.  In response, the RO provided the documents regarding his second debt to the Veteran in April 2013, and in August 2013, the RO informed Congressional staff (inquiring on behalf of the Veteran) that the Veteran's pension benefits were still discontinued due to the second debt, but that the details of that debt could not be discussed with Congressional staff due to the sensitive (financial) nature of the matter; rather, the details could only be conveyed to the Veteran.  Later in August 2013, the Veteran requested that the RO provide specific information about his second debt, and shortly thereafter, he filed an official waiver request.

The threshold question in any claim concerning a request for a waiver of debt from overpayment is whether the waiver request was timely.  Pursuant to the applicable criteria, a request for waiver of an indebtedness made after April 1, 1983 (other than loan guaranty) shall only be considered if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor.  38 U.S.C. § 5302 (a); 38 C.F.R. § 1.963(b).  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 C.F.R. 
§ 1.963(b)(2).

In this case, the Veteran essentially argues that due to his confusion regarding the fact that he had incurred a second debt, he did not understand the notice provided to him in August 2012, and only filed his official request for a waiver of collection of the second debt in August 2013 after he understood the nature of his indebtedness.  Notably, he does not assert that he did not receive the August 2012 notice of his second indebtedness in a timely manner.  While the Board is sympathetic to the Veteran's argument and understands how the creation of two debts in close proximity could be confusing, it is bound by the applicable regulations, set forth above, and absent the Veteran failing to receive the notice of his second debt in a timely manner, there is no means by which to extend the 180-day deadline for filing a request for a waiver of that debt.  

To the extent the Veteran's March 20, 2013 correspondence and any statement thereafter, to include his hearing testimony, raises a dispute as to the validity of the debt, all such arguments were outside of the 180-day time period to request a waiver, and the ability to address the validity of the debt and whether a waiver is warranted is predicated upon a timely filed waiver request.  See Narron v. West, 13 Vet. App. 223 (1999).  Therefore, the lack of any determination by the AOJ regarding the validity of the debt was proper, and the Board does not have jurisdiction over this issue. 

In sum, as the Veteran did not file a timely request for the waiver of his debt of $9,395.00, his claim lacks merit.  The Board must therefore deny the appeal as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Waiver of the recovery of a debt in the calculated amount of $9,395.00, incurred as an overpayment of VA nonservice-connected pension benefits, is denied.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


